UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13507 SB FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Ohio 34-1395608 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 401 Clinton Street, Defiance, Ohio 43512 (Address of principal executive offices) (Zip Code) (419) 783-8950 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large Accelerate Filer oAccelerated Filer oNon-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Shares, without par value 4,866,629 shares (class) (Outstanding at August 8, 2013) SB FINANCIAL GROUP, INC. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 41 PART II – OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 43 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements SB Financial Group, Inc. Condensed Consolidated Balance Sheets June 30, 2013 and December 31, 2012 June December ($ in Thousands) ASSETS (unaudited) Cash and due from banks $ $ Securities available for sale, at fair value Other securities - FRB and FHLB Stock Total investment securities Loans held for sale Loans, net of unearned income Allowance for loan losses ) ) Net loans Premises and equipment, net Purchased software Cash surrender value of life insurance Goodwill Core deposits and other intangibles Foreclosed assets held for sale, net Mortgage servicing rights Accrued interest receivable Other assets Total assets $ $ LIABILITIES AND EQUITY Deposits Non interest bearing demand $ $ Interest bearing demand Savings Money market Time deposits Total deposits Notes payable Advances from Federal Home Loan Bank Repurchase agreements Trust preferred securities Accrued interest payable Other liabilities Total liabilities Equity Preferred stock - - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock ) ) Total equity Total liabilities and equity $ $ See notes to condensed consolidated financial statements (unaudited) Note: The balance sheet at December 31, 2012 has been derived from the audited consolidated financial statements at that date 3 SB Financial Group, Inc. Condensed Consolidated Statements of Income (Unaudited) ($ in thousands, except share data) Three Months Ended Six Months Ended June June June June Interest income Loans Taxable $ Nontaxable 16 24 40 47 Securities Taxable Nontaxable Total interest income Interest expense Deposits Other borrowings 12 (2
